Smith J. This was replevin for a stock of merchandize against a sheriff, who had seized the same by virtue of sundry attachments against parties from whom the plaintiffs had previously purchased. The jury found the issues for the plaintiffs and ascertained the aggregate value of the goods. This verdict the court refused to receive and directed the jury to find the separate value of each article. As there were several hundred articles and it was obviously impossible, for the jury to remember all of them and the value of each, they were permitted to take with them to the jury-room a certain invoice of the goods. It had been proved on the trial that this invoice had been made after the sheriff had taken possession of the goods and while they were still in his hands; that it contained a correct list of them and that each article was of the value annexed to it m the invoice. The jury then found the total value of the merchandize and the separate value of each article to be as stated in the invoice. The bill of exceptions does not contain the charge of the court, nor any of the testimony except what related to the identification and value of the goods. The only question, therefore, is whether the identity of the goods was sufficiently proved and their value found by the jury, within the rule announced in Harp v. Ford, 37 Ark, 544. Upon these points we entertain no doubt and the judgment is accordingly affirmed.